Citation Nr: 0716927	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-12 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of upper and lower extremities due to herbicide 
exposure. 

2.  Entitlement to service connection for facial neuropathy 
due to herbicide exposure.

3.  Entitlement to service connection for aphonia, loss of 
speech, due to herbicide exposure.

4.  Entitlement to service connection for neurogenic bowel 
due to herbicide exposure.

5.  Entitlement to service connection for neurogenic bladder 
due to herbicide exposure.

6.  Entitlement to service connection for diabetes mellitus, 
Type 2, due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied entitlement to service connection due to 
herbicide exposure for peripheral neuropathy of the upper and 
lower extremities; facial neuropathy; aphonia, loss of 
speech; neurogenic bowel, neurogenic bladder, and diabetes 
mellitus, Type 2.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

A review of the claims file shows that an informal claim 
appears to be pending for entitlement to service connection 
for spina bifada of a child of the veteran due to herbicide 
exposure.  This is referred to the agency of original 
jurisdiction for appropriate development.  

In addition, the record contains a statement from the veteran 
dated in September 2005 expressing disagreement with a denial 
from James A. Haley VA Hospital for payment of private 
medical treatment received in June 2005 and a request for a 
statement of the case.  The statement was submitted under a 
cover letter from the veteran's representative addressed to 
the Fee Basis Claims Department of James A. Haley Veterans 
Hospital.  The veteran's notice of disagreement should be 
forwarded to the James A. Haley Veterans Hospital for 
appropriate development of a claim for reimbursement of 
medical expenses.  


REMAND

The veteran is seeking entitlement to service connection for 
multiple conditions due to herbicide exposure.  He is 
contending that he had herbicide exposure while serving in 
Vietnam and Thailand.  

After certification of the veteran's appeal and transfer of 
the record by the RO to the Board in April 2006, additional 
evidence was received at the Board in May 2007.  This 
evidence pertains to the veteran's claim of having served in 
Vietnam and having had herbicide exposure.  Although the 
evidence was received more than 90 days after the claim was 
certified to the Board, the veteran, through his 
representative, requested that the submission of the evidence 
be allowed as the veteran did not have this evidence 
available at the time of transfer of the record.  The Board 
finds that good cause for the delay is shown and the evidence 
is accepted for review.  38 C.F.R. § 20.1304(b).  As the 
veteran did not submit a waiver of initial review of that 
evidence by the RO, the claim must be returned to the agency 
of original jurisdiction for initial consideration of the 
evidence and preparation of a supplemental statement of the 
case (SSOC).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In addition, the Board notes that according to the veteran's 
DD Form 214 showing service from June 1964 to May 1968, the 
veteran had four years prior service and a statement from his 
former wife indicates that the veteran had served in Vietnam 
during that time.  The veteran's personnel records also 
indicate that he served on temporary duty assignments in 1964 
and 1965, however, the location is not specified.  In 
addition, a November 1966 record states that based on his 
performance during a recent temporary duty assignment at "a 
hazardous and primitive location", the veteran had been 
recommended for the Air Force Commendation Medal.  The 
veteran's representative requests that government pay records 
be obtained for hazardous duty pay in 1966.  Further 
development is necessary to secure a copy of the veteran's DD 
Form 214 for a period of service prior to June 1964; copies 
of the veteran's temporary duty assignments in 1964, 1965 and 
1966; records pertaining to an Air Force Commendation Medal; 
and government pay records for hazardous duty pay in 1966.   

Further, evidence of record indicates that the veteran has 
applied for Social Security Administration (SSA) disability 
benefits.  The duty to assist includes requesting information 
and records from the SSA which were relied upon in any 
disability determination.  See Hayes v. Brown, 9 Vet. App. 
67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 
370, 372 (1992); Collier v. Derwinski, 1  Vet. App. 413, 417 
(1991).  Consequently, these records must be obtained and 
associated with the claims file prior to final adjudication 
of the veteran's claim.

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet App. 473 (2006), holding that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must also include a provision pertaining to the 
rating of the disability and the effective date of an award.  
Notice letters in May 2003 and July 2004 did not include this 
and are insufficient in light of the Court's decision in 
Dingess/Hartman v. Nicholson.  Thus, additional notice should 
be sent.  

Accordingly, the case is REMANDED for the following action:

1. Issue a notice letter to the veteran 
consistent with the notice requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 
regarding his multiple claims due to 
herbicide exposure.  The notice must: (1) 
inform the claimant about the information 
and evidence not of record that is 
necessary to substantiate the claim; (2) 
inform the claimant about the information 
and evidence that VA will seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell the claimant to provide any evidence 
in the claimant's possession that pertains 
to the claim, or something to the effect 
that the claimant should "give us 
everything you've got pertaining to your 
claim(s)."  The letter should include 
notice pertaining to the rating of the 
disabilities at issue and the criteria 
used to establish an effective date of an 
award.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159 (2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

2. Request copies of (1) the veteran's DD 
Form 214 for a period of 4 years service 
prior to June 1964; (2) records of 
temporary duty assignments beginning in 
August 1964 and June 1965, and during the 
period from March to November 1966; (3) 
records relating to a recommendation for 
an Air Force Commendation Medal in the 
fall of 1966 to include award orders or 
citation; and (4) government pay records 
for hazardous duty pay during the period 
from March to November 1966.

3. After obtaining any necessary 
identifying information, request the SSA 
decisions and medical records on which the 
decisions relied pertaining to the 
veteran's claims for disability benefits. 

4. In addition to the development above, 
if further development is required the RO 
should undertake it before re-adjudication 
of the claims.  Thereafter, review the 
veteran's claim for entitlement to service 
connection for the issues on appeal due to 
herbicide exposure, with consideration of 
all additional evidence received since the 
February 2005 statement of the case.  If 
the claim is denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

